Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method of detecting defects in a composite structure fabricated by an automated fiber placement process that comprises capturing a series of initial thermographic imaged of the surface of the composite structure after heating the surface using a camera that moves with the heat source relative to the composite structure and forming temporally synchronized imaged comprising sections of a plurality of initial thermographic imaged where the sections corresponds to portions of the surface that were heated at the same time interval prior to capturing the image section.
Ritter et al (US Patent 7,513,964), the closest prior art, teaches a method of evaluating physical properties of a fiber reinforced composite structure comprising heating at least a portion of the composite structure using a heat source that moves relative to the composite structure, capturing a series of groups of thermographic image data of the surface of the composite structure after heating the composite structure using a thermographic camera that moves relative to the composite structure, using variations in the at least one thermographic synchronized image to identify defects in the composite structure. Ritter does not teach or suggest a method of detecting defects in a composite structure fabricated by an automated 
Zheng et al (“Thermographic clustering analysis for defect detection in CFRP structures”, Polymer Testing, vol. 49, pp 73 – 81, 2016) discloses a method for detecting defects in CFRP structures that comprises time shifting image data from a plurality of the groups of thermographic image data to form at least one temporally synchronized image comprising thermographic image data for a surface region at equal times from heating. Zheng does not teach or suggest a method of detecting defects in a composite structure fabricated by an automated fiber placement process that comprises capturing a series of initial thermographic imaged of the surface of the composite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746